DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/8/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/8/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Fillmore, Mori and Small do not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 5, 6, 7, 8, 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3, 4, 5, 6, 7, 8, 10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 5, 6, 7, 8, 10 are allowed since the closest prior arts are Fillmore et al (NPL “Age-specific MRI brain and head templates for healthy adults from 20 through 89 years 
However, when looking at all the available prior arts, none teach that obtaining a quantitative map of the biological object for each subject of a healthy subject population, wherein for each said quantitative map obtained during the obtaining step, a contribution to an average depends on a difference between a specific age and an age of the biological object from which quantitative maps obtained during the obtaining step have been obtained: generating an age-specific initial map for the biological object using a weighted mean of intensities of the quantitative maps obtained by the obtaining step, wherein the age-specific initial map is generated for the specific age; spatially registering each of the quantitative maps obtained by the obtaining step on the age-specific initial map. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 3/31/2022. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/17/2020 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665